DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 29 May 2020 has been entered.  After entry of the amendment, claims 1-18 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent Specification No. KR 10-1442668 B1.
The reference teaches, in the abstract, and page 2, first full paragraph of the machine translation, a second powder composition comprising high-calcium calcium aluminate, calcium or magnesium sulfoaluminate, potassium aluminum sulfate, magnesium oxide, sodium silicate, alkali metal silicate and a polycarboxylic acid  dispersant.  See also example 1,
The instant claims are met by the reference.
As for claim 1, the reference teaches a powder composition comprising at least calcium aluminate and sodium silicate and alkali metal silicate.  As for the composition being a quick setting agent, paragraphs [0001] and [0007] teaches that the material is a quick setting material.
As for claim 3, as the sodium silicate is not in hydrate form this claim is met.
As for claim 5, the reference teaches potassium aluminum sulfate which is a type of alum.
As for claim 7, the reference teaches potassium aluminum sulfate which is also known as potassium alum.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 105036629 A.
The reference teaches, on page 2, a reinforcing active agent which is any one or two of a sulfate, a calcium aluminate, a calcium oxide, or a sodium silicate which is ground to a specific surface area of 400 m2/kg or more.
The instant claims are met by the reference.
As for claim 1, the reference teaches a composition that can comprise both calcium aluminate and sodium silicate.  As the composition is ground it is clearly a powder.  While the reference does not recite that the composition is a quick setting agent, it is believed to function as one as the composition is the same. If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
As for claim 3, as the sodium silicate is not in hydrate form this claim is met.

Claims 1, 3-6, 15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Specification No. JP 2010-180109 A.
The reference teaches, in the abstract and machine translation a cement quick-setting agent comprising calcium aluminate, gypsum, and alkali metal carbonate, aluminate and/or silicate.  Based on page 1 of the machine translation and the first paragraph of page 2 the quick setting agent is in powder form.
The intent claims are met by the reference.
As for claim 1, the reference teaches calcium aluminate and may also contain an alkali metal silicate.
As for claim 3, as the sodium silicate is not in hydrate form this claim is met.
As for claim 4, based on the use of a calcium aluminate having 60 mass% of CaO and 40 mass% of Al2O3 the molar ratio is approximately 2.7:1.
As for claim 5, an alkali metal carbonate may be present in the composition.
As for claim 6, as the reference teaches gypsum it would meet the presence of an alkaline earth metal sulfate.
As for claim 15, the reference teaches that it can be added to a spray concrete.
As for claim 17, as the reference teaches the formation of a product using the same composition the properties recited in claim 17 would be possessed by the product absent evidence showing otherwise. If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
As for claim 18, example 5 teaches a method of spraying a cement composition comprising a quick setting agent.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Specification No. KR 10-1442668 B1.
The reference was discussed previously.
The instant claim is obvious over the reference.
As for claim 2, while the reference does not recite the molar ratio of the sodium silicate it would have been obvious to determine the ratio necessary to produce a composition having the desired properties. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 
As for claim 4, while the reference does not recite the molar ratio of the CaO to Al2O3 in the calcium aluminate it would have been obvious to determine the ratio necessary to produce a composition having the desired properties. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 
As for claim 8, the amount of the silicate components fall within the claimed range.  As for the amount of the calcium aluminate utilized, the range of amounts overlaps the claimed range of amounts.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934(Fed. Cir. 1990), see MPEP 2144.05. 

Claims 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 105036629 A.
The reference was discussed previously.
The instant claim is obvious over the reference.
As for claim 2, while the reference does not recite the molar ratio of the sodium silicate it would have been obvious to determine the ratio necessary to produce a composition having the desired properties. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 
As for claim 4, while the reference does not recite the molar ratio of the CaO to Al2O3 in the calcium aluminate it would have been obvious to determine the ratio necessary to produce a composition having the desired properties. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 
As for claim 6, the reference teaches that a sulfate component can be present.  Accordingly it would have been obvious to use any type of sulfate material such as those recited in the claim without producing any unexpected results absent evidence showing otherwise.

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Specification No. JP 2010-180109 A.
The reference was discussed previously.
The instant claims are obvious over the reference.
As for claim 8, the reference teaches amounts of components that overlap the claimed range of amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934(Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 9, the reference teaches amounts of components that overlap the claimed range of amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934(Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 11, the reference teaches amounts of components that overlap the claimed range of amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934(Fed. Cir. 1990), see MPEP 2144.05. 

Allowable Subject Matter
Claims 10, 12-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach the limitations recited in these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
July 11, 2022